In an action, inter alia, to impress a constructive trust upon certain real property for the benefit of plaintiff, defendant appeals from a judgment of the Supreme Court, Nassau County, entered September 18, 1978, which, *858inter alia, granted plaintiff a life estate in the property and directed that the deed be reformed to conform. Judgment affirmed, with costs. On this record Special Term properly found the essential elements of unjust enrichment to be present: a confidential relationship existed between the deceased son and his mother and sister; there was a promise by him and his sister to maintain their mother for the remainder of her life in the home which was purchased by the mother’s funds, but held in the names of the two children; there was a transfer of title to the property in reliance thereon; and failure to impress a trust on the property would result in unjust enrichment. We have determined that under the facts of this case the Statute of Frauds could not be used to bar testimony of the promises made by the deceased. Suozzi, J. P., O’Connor, Rabin and Shapiro, JJ., concur.